DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 17/018814 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the referenced application re drawn to a cushioning element for an article of footwear which is substantially identical to the instantly claimed cushioning element for an article of footwear and further limits the cushioning element for an article of footwear by the process steps, thus being narrower in scope than the instantly claimed  invention and thus anticipating the invention claims in the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 17/018856 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the referenced application re drawn to a cushioning element for an article of footwear which comprises a first foam components that is substantially identical to the instantly claimed cushioning element for an article of footwear in polymer structure, density, cell size and open cell content.  The claims do not recite any additional cell regulators or additives, making the limitation making the recitation “first foam is free or essentially free of nucleating agents, or is free or essentially free of fillers, or is free or essentially free of both nucleating agents and fillers” at least obvious.  See also the disclosure of the referenced application supporting such obviousness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The first recitation of the clauses s “the first segment”, “the third segment” (on lines 3 and 4 of the claim) and “the second segment” on line 14 of the claim lacks expressed antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016/030333 to Adidas AG., (hereinafter “Adidas”) or its US equivalent US PGPub 2017/0259474.
All referenced are made with respect to the US document. 
Adidas discloses cushioning elements of midsole (see [0054], figures 10,12, etc.), which is an article of footwear, produced from expanded polymer pellets.  The expanded (foamed) pellets are thermoplastic foamed pellets having an open cell foam microstructure [0158], comprising at least partially ruptured structure, which recitation of “at least partially” makes fully ruptures (or essentially completely)  open cell structure (with less than 1 % of close cell content) at least  obvious;
The density of the foamed particles is of 20 to 400 kg/m3, which is overlapping with  the claimed density. [0213].
The cell diameter disclosed in [0109] as 10-350 um, which fully correspond  to the claimed cell size.  
Chain extenders, i.e.,  polymeric materials,  are disclosed in the alternative to nucleating agents. This makes nucleating agents optional in Holmes. One of ordinary skill in the art would at once envisage use of the chain extenders, and not the nucleating agents, given the disclose of Holmes. See the entire document.
A chain extender may be added in amounts ranging from 0.05 to 10wt% to the base polymer, which is a single polymer or a blend of polymers and is a “polymeric” component. Examples of chain extenders include dicumyl peroxide, which is a “non-polymeric component.” The amount of chain extender, including dicumyl peroxide, which is a “non-polymeric component,” overlaps the amount of “non-polymer component” recited in instant claim 8.  ([0109, 135, 145], examples).
The reference expressly discloses that the polymers suitable for the thermoplastic pellets can be chosen from thermoplastic polyester ether elastomer (TPEE),[0036].
Certain embodiments in illustrative examples disclose foams that contain no chain extender and the only polymeric component is the base rein, which may be TPEE.
Among suitable base polymers, polyester and polyolefins are further expressly disclosed along with TPEE, thus use of compositions comprising blends of polymers disclosed as suitable for the invention would have been obvious. 
Pigments and dyes are optional additives, and thus, it would have been obvious to one of ordinary skill in the art to use conventional amounts less than 5wt% of a pigment or dye. [108]
In illustrative example 6, a thermoplastic elastomeric copolyester (polyether-ester) polymer Arnitel EM400 is used.  This copolyester comprises (a) a plurality of first segments, each first segment derived from a dihydroxy- terminated polydiol (polytetramethylene glyol or polyalkylene glycol) with molecular weight above 400; (b) a plurality of second segments, each second segment derived from a diol (butylene diol), i.e.,  a diol having a molecular weight of less than about 250; and (c) a plurality of third segments, each third segment derived from an aromatic dicarboxylic acid (terephthalic acid).  This polyether polyol fully correspond to the claimed elastomeric polyether polyol. 
The reference further discloses a processes of producing the disclosed articles by foaming the base polymer material, such as TPEE with a physical foaming agent. See all illustrative examples.
The reference does not address the property of a split tear or an energy efficiency exhibited by the foams disclosed by Adidas.  However, since the foams are obtained from substantially similar compositions as disclosed in the instant application and using similar foaming agents, it is reasonable expected that the foams disclosed in references would exhibit the properties as claimed.  The burden is shifted to the applicants to provide factual evidence to the contrary.
Thus, the invention as claimed is fully within the purview of the cited reference and choosing component and their amounts from expressed disclosures of the reference would have been obvious with reasonable expectation of achieving adequate results. 
Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While the prior art of record discloses the claimed method of of making a cushioning element for an article of footwear, which method comprises  forming TPEE composition free of nucleating agent to a foamed composition having a multicellular foam structure; an average cell size of from about 100 microns to about 1 millimeter, and a specific gravity of about 0.05 to about 0.25 as discussed above;
The prior art of record does not teach or fairly suggests a step of physical foaming of the composition that comprises forming a single-phase solution of a supercritical fluid blowing agent and the first thermoplastic composition in a molten state.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765